                                                                                        FILED IN q
                                                                                                 u.:
                                                                                                   F-
                                                                                                    .
                                                                                                    k-'i)k c ()l-li
                                                                                                                  n-xT      .

                                                                                        j7
                                                                                         ..
                                                                                          p
                                                                                          ,s
                                                                                           ,-I
                                                                                             1--.                ja $qr
                                                                                            .            =                      .
AO 98(Rev.                                                                          ,
             12/11)AppemnceBond                                                         (7,;j
                                                                                            m
                                                                                            aSQjj.&j%y (my .j j..k.pN, jg
                                                                                              )
                                                                                              I
                                                                                              '              .




                                  U NITED STATES D ISTRICT C OURT
                                                           forthe
                                               W estern DistrictofVirginia
                  IJnited statesofAm erica                    )
                             V
                     TimothyLiizenburg                        )
                                                              )     CaseNo. 3:19mj00069
                                                              )
                          Defendant                           )
                                                   APPEARANCE BOND

                                                   Defendant'sAgreem ent
1,                  Timothy Li
                             tzenburg                 (defendanoqagreeto follow every orderofthiscourt'
                                                                                                      ,orany
courtthatconsidersthiscase,and Ifurtheragreethatthisbond m ay beforfeited ifIfail:                          .
              (X )        toappearforcourtproceedings;
              (X )        ifconvicted,tosurrendertoserveasentencethatthécourtmayimpose;or
              (X )        tocomplywith a11conditionssetforthintheOrderSettingConditionsofRelease.
                                                       Type ofBond
( ) (1) Thisisapersonalrecognizancebond.
                                               '

       (2) Thisisanunsecuredbondof$ &v
                                    . . @wVu
                                          .w .vO
                                              a                                     .



    ) (3) n isisasecuredbondof$                                        -   ,   secured by:

       ( ) (a) $                              ,incash depositedwiththecourt.
                 (b) theagreementofthedefendantandeachsuretytoforfeitthefollowingcash orotherproperty
                 (describethecashorotherpropert
                                              y,includingqlaimsonit-suchasalien,mort
                                                                                   gage,orloan- andattachproofof
                 ownershipandvalue):


                 Ifthisbond issecuredby realproperty,documentsto protectthesecured interestm ay belled ofrecord.

              ) (c) abailbondwithasolventsurety(attachacopyofthebailbonn ordescribeitandftfeafy.kthe.
                                                                                                    wre/
                                                                                                       -
                                                                                                       p,
                                                                                                        ):



                                             ForfeitureorRelease oftheBond

Folf'eitureoftheBond.Thisappearancebondmaybeforfyitedifthedefendantdoesnotcomplywiththeabove
agreement.'  l'
              hecourtm ay imm ediately ordertheam ountofthebond s= endered totheUnited States,including the
security forthebond,ifthedefendantdoesnotcomply with the agreement.AttherequestoftheUnited StateF, the court
mayorderajudgmentofforfeitureagainstthedefendantandeachsuretyfortheentireamountofthebond,including
interestand costs.



      Case 3:19-mj-00069-JCH Document 11 Filed 12/17/19 Page 1 of 2 Pageid#: 30
                                                                                                                   Page2

    A0 98(Rev.12/11)AppenrrmceBond


    ReleaseoftheBond.Thecourtmayorderthisappearancebond endedatany time.n isbondwillbesatisûedandthe
    securitywillbereleasedwheneither:(1)thedefenbantisfoundnotguiltyonal1charges,or(2)thedefendantreportsto
    serve a sentence.          '                                                        '

                                                        Declarations

    Ownershè oftheProperty.1,thedefendant- andea'chsurety-declm.
                                                               eunderpenaltyofperjurythat:
             (1)     al1ownersofthepropertyseculingthisappearancebondareincludedonthebond;
             (2)     thepropertyisnotsubjecttoclaims,exéeptasdescribedabove;and
             (3)     Iwillnotselltheproperty,allow furtherclaimstobemadeagainstit,ordoanythingtoreduceitsvalue
                     while thisappearanceboild isin effect.
Acceptance. 1,thedefendant- and each surety - haveread thisappearancebond and haveeitherread a11the conditions
ofreleasesetby the courtorhad them explained tom e.Iagreeto thisAppearanceBond.



    1,thedefendant-andeachsurety- declareunderpenaltyofperjurythatthisinformationistrue.(See28U.S.C.91746.)

    Date:    12/17/2019                                                                 '
                                                                                 D@ ndant'
                                                                                         ssignature

    '
                   Suret
                       ylpropert
                               yowner-prïafee
                                            tfname                     skref
                                                                           y/pmrerl
                                                                                  yowner- signatureanddate '


'                  Suret
                       ylpropert
                               yowh
                                  aer-printedname                      Sllrcf
                                                                            y/pmper/
                                                                                   yowner- Jfgac/l/rcanddate


                   skrc/
                       y/proper/
                               .powner-prïa/c#name                     x
                                                                       skrc/
                                                                           y/pmpcrl
                                                                                  yowner- Wgallllrcanddate

                                                                                                                           .y-'
                                                              czà'
                                                                 v oF COURT  .
                                                                                 ,
                                                                                                    s                      '
                                                                       )-z-ot
                                                                            )t
                                                                             *l
                                                                              ,
                                                                              j .t'.j           ,         lx
                                                                                                          ku.
                                                                                                            ?.
                                                                                                            '!,
                                                                                                             '
                                                                                                               ,
                                                                                                               4
                                                                                                              'W'
                                                                                                                   -.
                                                                                                                    g,2,'y'
                                                                                                                          ,
                                                                                                                          jt
    Date:    12/17/2019                                                  '              e      ,

                                                                             ignatureofclerko Jw/.
                                                                                                 pClerk
    Approved.

    Date:    12/17/2019                                                JoelC.Hoppe,US Magistrate Judge
                                                                                     Judge'
                                                                                          ssi
                                                                                            gnature




            Case 3:19-mj-00069-JCH Document 11 Filed 12/17/19 Page 2 of 2 Pageid#: 31
